Mr. Charles B. Moseley, Jr., Chairman Mississippi County Election Commission Court House Blytheville, AR 72315
Dear Mr. Moseley:
This is in response to your request for an opinion on a question raised by Osceola City Attorney Richard Rhodes. Specifically, the question is whether those electors qualified to vote in the election of the Municipal Judge for Osceola, Arkansas include only the residents of the City of Osceola or all residents of the Osceola District of Mississippi County.
It is my understanding that litigation on this issue has recently been filed in circuit court. See Betterton, et al. v.Mississippi County Board of Election Commissioners, et al.,
Mississippi County Circuit Court No. C-94-186. It is the longstanding policy of this office, consonant with the separation of powers doctrine, to decline to issue opinions on questions which are the subject of pending litigation.
Our policy against issuing opinions on matters in litigation is compelled, primarily, by the separation of powers doctrine. See
Ark. Const., Art. 4, §§ 1 and 2. The judicial power of the state is vested in the courts. Ark. Const., Art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly. An opinion from this office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch.
I regret that I cannot offer a response with regard to your question, but hope that the issue will be resolved expeditiously through the judicial process.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh